Citation Nr: 1228836	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim of service connection for hypertension.

This matter was previously before the Board in November 2009, March 2011, and January 2012, wherein it was remanded for additional development.

As part of the January 2012 remand, the Board referred to the RO the issue of entitlement to service connection for an acquired psychiatric disorder for development.  To date, that issue has not been adjudicated, and typically, the issue would again be referred for development.  As addressed below, however, the issue of service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of service connection for hypertension, and thus must be remanded, not referred, to the Agency of Original Jurisdiction.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for hypertension was most recently remanded in January 2012 for an addendum opinion concerning the etiology of the Veteran's hypertension; following the remand, the agency of original jurisdiction obtained an appropriate addendum opinion.

While such development would have made the issue of entitlement to service connection for hypertension ripe for adjudication, the Board finds that the hypertension issue is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  

The Veteran's representative asserted in a June 2012 Post-Remand Written Brief that the Veteran's hypertension should be considered as secondary to his claimed posttraumatic stress disorder (PTSD).  The representative quoted VA literature (". . . PTSD could promote poor health.") and the former Director of the United states Department of Health and Human Services ("Significant health problems are also more likely to occur in individuals with PTSD than in those without the disorder, particularly hypertension . . . .") to support the argument that the Veteran's hypertension could be secondary to PTSD, if the Veteran is diagnosed with that disability.  

The Board notes in regard to the Veteran's claim of service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Under the Court's holding in Clemons, the Veteran's claim encompasses service connection for any acquired psychiatric disorder in addition to PTSD.

The Board agrees with the representative that the issues are inextricably intertwined and, thus, the issue of service connection for hypertension could not be adjudicated until the issue of service connection for an acquired psychiatric disorder is decided.  Therefore, the two issues must be remanded, not referred, to the agency of original jurisdiction, so that the issue of entitlement to service connection for an acquired psychiatric disorder may be adjudicated.  

On remand, the issue of entitlement to service connection for an acquired psychiatric disorder must be fully developed and adjudicated.  

Notably, remand of the service connection claim for an acquired psychiatric disorder for initial development and adjudication is wholly consistent with the United States Court of Appeals for the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Thus, the Board may properly direct development and initial adjudication of the Veteran's acquired psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall fully develop and adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

2.  If the Veteran is diagnosed with an acquired psychiatric disorder, the RO/AMC shall obtain a second addendum to the April 2011 VA examination report.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not that any current hypertension was either (a) caused by, or (b) is aggravated by any acquired psychiatric disorder, to include PTSD?

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's hypertension.

A complete rationale for all opinions, with citation to relevant medical findings, must be provided.  While only an addendum opinion is requested, the need for an additional examination of the Veteran is left to the discretion of the VA examiner.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


